



Exhibit 10.2


Execution Copy






ASSIGNMENT AGREEMENT


This Assignment Agreement (“Agreement”) is entered into as of August 6, 2018
(“Effective Date”) between Cleveland BioLabs, Inc., a Delaware corporation
(“CBLI”) and Genome Protection, Inc., a Delaware corporation (“GPI”).


Background
CBLI and Everon BioSciences, Inc., a New York corporation (“Everon”) see a
mutually beneficial opportunity in establishing a new company to pursue the
development and commercialization of drugs for the prevention and treatment of
aging and age-related diseases in humans. CBLI and Everon have caused GPI to be
formed for the purposes of pursuing such opportunities.


CBLI is making a capital contribution to GPI pursuant to the certain
Contribution and Subscription Agreement effective as of the Effective Date,
pursuant to which CBLI is making an assignment of certain CBLI patent rights and
related intellectual property and is granting GPI an exclusive license (or
sublicense) of certain other CBLI patent rights and related intellectual
property rights as well as the supply of certain products pursuant to this
Agreement.


This Agreement sets forth the terms and conditions of the assignment that
constitutes integral part of CBLI’s capital contribution to GPI.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, CBLI and GPI agree as follows:




1. DEFINITIONS.


1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.


“Affiliate” means with respect to either party, any Person so long as such
Person that, directly or indirectly, is controlled by, controls or is under
common control with such party. For purposes of this definition only, “control”
means, with respect to any Person, the direct or indirect ownership of more than
fifty percent (50%) of the voting or income interest in such Person (or such
lesser maximum percentage permitted in those jurisdictions where majority
ownership by foreign entities is prohibited) or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.


“Applicable Laws” means any national, supra-national, federal, state or local
laws, treaties, statutes (including the FD&C Act), ordinances, rules and
regulations, including any rules, regulations, guidance or guidelines having the
final and binding effect of law, or requirements of Regulatory Authorities,
national securities exchanges or securities listing organizations, government
authorities, courts, tribunals, agencies other than Regulatory Authorities,
legislative bodies and commissions that are in effect from time to time during
the term of the Agreement. For clarification, Applicable Laws include
then-current and applicable good laboratory, medical, clinical and manufacturing
practices.


“BLA” means a biologicals license application, as defined in the FD&C Act, or
any equivalent document filed with the FDA and necessary for the commercial
distribution of a biologicals product for humans or any application or other
documentation filed with any Regulatory Authority of a country other than the
U.S. required for commercial distribution of any biologicals product for humans
in that country.







--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, a Sunday, or a national
holiday in the United States.


“CBLI Field” means the prevention or treatment of any disease or condition in
humans that is caused by the recent exposure to ionizing radiation including
mitigation and prevention of Acute Radiation Syndrome (as defined by the Center
for Disease Control and Prevention) and concurrent radiation treatment of humans
or animals diagnosed with oncological conditions at the time of treatment to
treat this condition. For the avoidance of doubt, it is understood and agreed
that the CBLI Field shall not include (i) prevention or treatment of sickness,
diseases, disorders, and frailties caused by prior exposure to radiation
treatment of cancer, and (ii) prevention or treatment of any disease, disorder
or frailty in humans that are “cancer survivors” (i.e., persons who has
completed initial cancer management and has no apparent evidence of active
disease).


“CBLI Intellectual Property” means Know-How that is Controlled by CBLI or its
Affiliates during the term of this Agreement and that is reasonably necessary or
useful for or directly related to the Development, Manufacture or
Commercialization of the Covered Products. The term CBLI Intellectual Property
does not include (a) any Know-How, which is, as of the Effective Date or later
becomes, generally available to the public, excluding CBLI Confidential
Information or Know-How Controlled by CBLI or its Affiliates that is publicly
disclosed by a Third Party without the consent of CBLI, and Know-How included in
CBLI Patent Rights


“CBLI Patent Rights” means those Patent Rights that Cover CBLI Intellectual
Property and are Controlled by CBLI or its Affiliates at any time during the
term of this Agreement. CBLI Patent Rights as of the Effective Date are listed
in Schedule A and Schedule B which shall be updated in writing from time to
time, at least annually, during the term of this Agreement.


“Commercially Reasonable Efforts” means (a) with respect to any objective of any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (b) with respect to any objective relating to
the Development or Commercialization of any Covered Product for any indication
by any party, efforts and resources normally used by such party with respect to
a product owned by such party or a product for which such party is granted by a
Third Party an exclusive right to develop and commercialize which is of similar
market potential at a similar stage in the development or life of such product,
taking into account issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, profitability of the product and other relevant
commercial factors. Commercially Reasonable Efforts shall be determined on a
market-by-market and indication-by-indication basis for a particular Covered
Product, and it is anticipated that the level of effort may be different for
different markets and may change over time, reflecting changes in the status of
the Covereds and the indications and/or market(s) involved.


“Commercialization” means any and all activities of importing, exporting,
marketing, promoting, distributing, offering for sale and selling a Covered
Product, which may include clinical trials that are not mandated by a Regulatory
Authority to support an application to obtain or maintain Regulatory Approvals
for the Covered Product, and pre-launch and market preparation activities (if
any) after Regulatory Approval of a Covered Product and prior to commencement of
sales of a Covered Product, which may include clinical trials that are not
mandated by a Regulatory Authority to support an application to obtain or
maintain Regulatory Approvals for the Covered Product, and pre-launch and market
preparation activities (if any) after Regulatory Approval of a Covered Product
and prior to commencement of sales of a Covered Product (“Voluntary Clinical
Trials”). When used as a verb, Commercialize means to engage in
Commercialization.


“Confidential Information” means any proprietary or confidential information of
either party or any of its Affiliates (including all GPI Intellectual Property
and all CBLI Intellectual Property) disclosed to the other party or any of its
Affiliates pursuant to this Agreement. Confidential Information shall not
include information which: (a) is known to the receiving party or any of its
Affiliates, as evidenced by the receiving party’s competent records, before
receipt thereof under this Agreement; (b) is disclosed to the receiving party or
any of its Affiliates by a third person who is under no obligation of
confidentiality to the disclosing party hereunder with respect to such
information and who otherwise has a right to make such disclosure; (c) is or
becomes generally known in the public domain or available to the public through
no fault of the receiving party; or (d) is independently developed or acquired
by or on behalf of the





--------------------------------------------------------------------------------





receiving party or any of its Affiliates, as evidenced by the receiving party’s
competent records, without access to such information.


“Control or Controlled” means, with respect to any intellectual property right,
the possession (whether by ownership or license) by a party or an Affiliate
thereof of the ability to grant to the other party access or a license as
provided herein under such intellectual property right without violating the
terms of any agreement or other arrangements between such party or its Affiliate
and any Third Party existing before, or acquired after, the Effective Date.


“Cover” means (a) with respect to a granted patent, a Valid Claim thereof would
be infringed in the absence of a right, authorization, consent or license with
respect to such claimed subject matter, or (b) with respect to a patent
application that has not been granted, a Valid Claim thereof, that if granted,
would be infringed in the absence of a right, authorization, consent or license
with respect to such claimed subject matter.


“Covered Product(s)” means any product the Development, Manufacture, use or sale
of which is covered by the CBLI Patent Rights or makes use of any CBLI
Intellectual Property.


“Development” means the research and development of any Covered Product,
including all aspects of all activities that are necessary to enable the filing
of an IND for a Covered Product as well as those activities occurring from and
after the filing of an IND, through and including obtaining Regulatory Approval
of a BLA and any other Regulatory Approvals required for the Manufacture and
Commercialization of such Covered Product in a country. Development includes
performance of clinical trials that are required by a Regulatory Authority as a
condition to obtaining or maintaining Regulatory Approvals for the Covered
Product. When used as a verb, Develop means to engage in Development. For
clarification, Voluntary Clinical Trials are not included in Development.


“FDA” means the United States Food and Drug Administration, or any successor
thereto.


“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act of 1938
and applicable regulations promulgated thereunder, as amended from time to time.


“First Commercial Sale” of a Covered Product means the first transfer by CBLI,
its Affiliates or sublicensees for value in an arms’-length transaction to an
independent Third Party distributor, agent or end user in a country within the
Territory after obtaining all Regulatory Approvals necessary for such transfer
in such country. For the avoidance of doubt, sales prior to receipt of all
Regulatory Approvals necessary to commence regular commercial sales, such as
so-called “treatment IND sales”, “named patient sales”, “compassionate use
sales”, or use under the ATU system in France and/or the International Pharmi
system in Europe shall not be construed as a First Commercial Sale.


“IND” means an investigational new drug application, as defined in the FD&C Act,
filed with the FDA and necessary for beginning clinical trials of any product in
humans or any equivalent application or other documentation filed with any
Regulatory Authority of a country other than the U.S. required to begin clinical
trials of any product in humans in that country.
 
“Know-How” means discoveries, observations, inventions, know-how, knowledge,
trade secrets, techniques, technology, skill, experience, specification,
methodologies, modifications, improvements, works of authorship, designs and
data (including pharmacological, biological, chemical, biochemical,
toxicological, regulatory, analytical, quality control and stability data)
(whether or not protectable under patent, copyright, trade secrecy or other
laws).


“Manufacturing” means any and all activities related to the production of a
Covered Product Developed and/or Commercialized under this Agreement.
Manufacturing shall include: (a) technical and process development activities in
connection with development of the manufacturing or production process for
Covered Products and scale-up of such process; (b) manufacturing, production and
packaging activities; (c) quality assurance activities; (d) testing activities,
including stability testing and conformance testing; and (e) any and all other
activities required to release manufacturing lots of Covered Product. When used
as a verb, Manufacture means to engage in Manufacturing.


“Major Market Countries” means the U.S., France, Germany, Italy, Japan, Spain,
and the United Kingdom.





--------------------------------------------------------------------------------







“Net Sales” means, with respect to any Covered Product in CBLI Field the
aggregate gross amount invoiced by CBLI, its Affiliates or any of its
sublicensees, to unaffiliated Third Party distributors or agents (in each case,
who are not sublicensees), or end users in the Territory for the sale or
transfer for value of the applicable Covered Product less the following
deductions:
(a) trade, quantity and cash discounts and rebates allowed to and taken by
customers;
(b) refunds, chargebacks and any other allowances actually paid to or taken by
customers, including those granted to managed care entities;
(c) amounts separately and actually credited to customers for Covered Product,
returns, credits or allowances;
(d) rebates actually paid or credited to any governmental agency (or branch
thereof) or to any third party payor, administrator or contractee (such as those
in respect of any state or federal Medicare, Medicaid or similar programs);
(e) discounts mandated by, or granted to meet the requirements of, applicable
state, provincial or federal law, paid or credited to a wholesaler, purchaser,
Third Party or other contractee including required chargebacks and retroactive
price reductions;
(f)  packing, transportation, freight, handling, postage charges and other
charges such as insurance relating thereto that are separately billed to the
customer or prepaid;
(g) sales, excise, value added, turnover, use and other like taxes or customs
duties paid and any other governmental charges, excluding net income tax,
imposed upon the sale of the applicable Covered Product, and that portion of the
annual fee on prescription drug manufacturers imposed by the Patient Protection
and Affordable Care Act, Pub. L. No. 111-148 (as amended) in U.S. or equivalent
law or regulations in other countries, that CBLI, its Affiliates or
(sub)licensees, as applicable, allocate to sales of such Covered Product in
accordance with CBLI’s, its Affiliates’ or (sub)licensees’ standard policies and
procedures consistently applied across its products, as applicable;
(h) any sales, credits or allowances given or made with respect to the Covered
Product for patient assistance, indigent patient, clinical trial and any unpaid
compassionate or named patient, charitable or humanitarian programs; and
(i) the actual amount of any write-offs for bad debt relating to such sales
during the period in which CBLI, its Affiliates or any sublicensee has the
obligation to pay a royalty.


The amounts of any deductions taken pursuant to clauses (a) through (i) shall be
determined from books and records maintained in accordance with U.S. GAAP. This
definition of Net Sales shall be updated as needed from time to time as
appropriate to reflect changes required by (x) the adoption by CBLI, as part of
its ordinary business practices, consistently applied, of accounting standards
other than GAAP or as required by law, or (y) GAAP so long as CBLI is utilizing
GAAP as its accounting standard. Net Sales shall not include revenue received by
CBLI or any of its Affiliates from transactions with an Affiliate, where the
Covered Product in question will be resold to an independent third‑party
distributor or agent (in each case, who is not a sublicensee) or end user by the
Affiliate where such revenue received by the Affiliate from such resale is
included in Net Sales. Revenue received by CBLI (or any of its Affiliates) from
transactions with an Affiliate, where the Covered Product in question is used by
the Affiliate solely for such Affiliate’s internal purposes shall also be
included in Net Sales at a price equal to the fair market value of such
transfer(s).
 
In the event the applicable Covered Product is sold as part of a combination
product, or as part of a bundled product or as part of a delivery system, the
Net Sales from the combination product, bundled product or delivery system, for
the purposes of determining royalty payments, shall be determined by multiplying
the Net Sales (as defined above) of the combination product by the fraction,
A/(A+B) where A is the average sale price of the Covered Product when sold
separately in finished form and B is the average sale price of the other
product(s) or system sold separately in finished form or where A+B is the
average sale price of the product(s) and the delivery system together, as the
case may be. In the event that such average sale price cannot be determined for
both the Covered Product and such other product(s) or system in combination, Net
Sales for purposes of determining royalty payments shall be calculated using a
mutually agreed method. CBLI shall propose a method to GPI, which method shall
be consistent with the method of accounting normally employed by CBLI in similar
cases and GPI shall review such method and either approve it or propose
modifications. If the parties are unable to agree on such method, Net Sales for
purposes of determining royalty payments of the combination product, bundled
product or delivery system shall be based on the relative fair market value of
the Covered Product and such other product(s) or system in the combination
product, which relative fair market value shall be determined in accordance with
the provisions of Section 11.





--------------------------------------------------------------------------------







“Patent Rights” means any and all (a) issued patents and (b) pending patent
applications, including all provisional applications, substitutions,
divisionals, continuations, continuations-in-part, renewals, and all letters of
patent granted with respect to any of the foregoing, (c) patents of addition,
restorations, reissues, extensions, supplementary protection certificates,
registration or confirmation patents, patents resulting from post-grant
proceedings, re-examinations; (d) inventor’s certificates; and (e) other forms
of government issued rights substantially similar to any of foregoing, in each
any country in the Territory.


“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
CBLI or GPI.


“Phase II Clinical Trial” means any efficacy clinical study of a Covered Product
in CBLI Field in human patients of such Covered Product in CBLI Field that would
satisfy the requirements of 21 C.F.R. §312.21(b) that are sponsored by CBLI and
necessary to file a BLA in respect of the Covered Product in the CBLI Field in
the Territory.


“Phase III Clinical Trial” means any indication-supporting pivotal clinical
study of a Covered Product in CBLI Field in human patients with the disease
target being studied that would satisfy the requirements of 21 C.F.R. §312.21(c)
that are sponsored by CBLI and necessary to file a BLA in respect of the Covered
Product in the CBLI Field in the Territory.


“Regulatory Approvals” means, for any country in the Territory, those
authorizations by the appropriate Regulatory Authority(ies) required for the
Manufacture and Commercialization of the Covered Product(s) in such country,
including Price and Reimbursement Approval at a level acceptable to GPI.


“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in the Territory, with authority over the distribution,
importation, exportation, Manufacture, production, use, storage, transport,
clinical testing or sale of a Covered Product, including the FDA.


“Regulatory Filing” means all applications, filings, dossiers and the like
submitted to a Regulatory Authority in the Territory for the purpose of
obtaining a Regulatory Approval from such Regulatory Authority.


“Territory” means all the countries of the world.


“Third Party” means any Person other than the parties hereto or their respective
Affiliates.


“Valid Claim” means a claim of a granted patent which has not been disclaimed,
abandoned or surrendered or declared invalid or unenforceable in a final,
unappealable or unappealed decision of a judicial or administrative court,
government agency or patent office of appropriate jurisdiction.


1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:
“AAA”                    Section 11.2(a)
“Acting Party”                 Section 6.2(d)
“Agreement”                Recitals
“Arbitration Request”            Section 11.2(a)
“Assigned Technology”            Section 2.1(a)
“Auditor”                    Section 5A.6(a)
“Bankruptcy Code”            Section 2.1(e)
“CBLI”                    Recitals
“CBLI Development Activities”         Section 4.1
“Effective Date”                Recitals
“GPI”                    Recitals





--------------------------------------------------------------------------------





“Indemnified Party(ies)”            Section 9.2
“Indemnifying Party”            Section 9.2
“Losses”                    Section 9.2
“Payment Report”                Section 5A.5(a)
“Required Third Party License”        Section 5A.2(b)
“Royalty Payment”            Section 5A.5(a)
“Royalty Term”                Section 5A.2(c)
“Recipient”                Section 7.1(b)
“Representatives”                Section 12.5
“Responding Party”            Section 7.2(a)
“Submitting Party”            Section 7.2(a).




2. ASSIGNMENT; LicenseS; Proprietary RightS


2.1 Assignment; License-Back. (a) Subject to the terms of this Agreement, CBLI
hereby assigns, transfers, conveys and delivers to GPI, and GPI hereby accepts
all and every right, title and interest of CBLI in and to the CBLI Patent Rights
listed in Schedule A and Schedule B, together with all ancillary rights thereto,
including the right to sue for damages by reason of past infringement of any
such rights; and the CBLI Intellectual Property owned by CBLI that relates
directly to such CBLI Patent Rights (collectively, the “Assigned Technology”).


(b) Subject to the terms of this Agreement, GPI hereby grants to CBLI, and CBLI
hereby accepts, an exclusive, irrevocable, perpetual, license, with the right to
grant sublicenses in accordance with Section 2.1(c), under the Assigned
Technology to Develop, Manufacture, Commercialize, make, have made, use, have
used, offer for sale, sell, have sold and import Covered Products in the CBLI
Field in the Territory. The fee and royalty obligations with respect to the
license granted under this Section 2.1(b) are specified in Section 5A.


(c) The right of CBLI to grant sublicenses under Section 2.1(b) is subject to
the requirement that each such sublicense shall be in writing and shall include
provisions (i) acknowledging that such sublicense is subject to the applicable
license(s) granted hereunder and (ii) requiring each sublicensee to perform all
applicable obligations of CBLI hereunder in the applicable portion of the
Territory (specifically including the obligation to make reports at least the
same extent as required under this Agreement). CBLI shall at all times remain
responsible for the performance of any of its sublicensees. In the event that
CBLI (including a CBLI Affiliate) grants a sublicense to a Third Party, CBLI
shall provide a copy of such sublicense it enters into to GPI promptly following
execution with redaction of CBLI’s sensitive information, provided that such
redactions shall not prevent GPI from determining that the sublicense conforms
to the requirements imposed under this Agreement for the protection of GPI.


(d) Reserved.


(e) The licenses granted under Section 2.1(b) shall be treated as licenses of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that the party holding
the license from the other party may elect to retain and may fully exercise all
of its rights and elections under the Bankruptcy Code, provided that it abides
by the terms of this Agreement.


(f) CBLI shall mark or have marked all containers or packages of Covered
Products that are the subject of the licenses granted under this Section 2.1 in
accordance with the patent marking laws of the jurisdiction in which such
Covered Products are Manufactured or Commercialized.


2.2 Proprietary Rights. This Agreement does not convey to CBLI any rights in any
intellectual property or Patent Rights of GPI by implication, estoppel or
otherwise except for the rights expressly granted in Section 2.1(b). Title to
the intellectual property or Patent Rights of GPI shall at all times remain
vested in GPI. This Agreement does not convey to GPI any rights in any CBLI
Intellectual Property, CBLI Patent Rights or any other intellectual property or
Patent Rights of CBLI by implication, estoppel or otherwise except for the
rights expressly granted in Section 2.1(a).





--------------------------------------------------------------------------------





Title to the CBLI Intellectual Property, CBLI Patent Rights, and any other
intellectual property or Patent Rights of CBLI shall at all times remain vested
in CBLI.


3. reserved


4. Development; COMMERCIALIZATION; REGULATORY MATTERS
4.1 Development of Covered Product(s). (a) CBLI shall be solely responsible for
carrying out, at its expense, all activities relating to Development of Covered
Product(s) in the CBLI Field (the “CBLI Development Activities”). CBLI
Development Activities shall include, without limitation, (i) preparing
Regulatory Filings in the Territory for the Covered Product(s) in the CBLI
Field, (ii) establishing and interacting with all independent review boards
related to the Development of the Covered Product(s) in the CBLI Field in the
Territory, as further provided in Section 4.6, (iii) developing as necessary new
dosage forms for the Covered Product(s) for use in the CBLI Field in the
Territory, and (iv) conducting (or having conducted) all clinical trials for the
Covered Product(s) in the CBLI Field in the Territory.


(b) CBLI will provide GPI, in a timely manner, with access to all clinical,
safety and other data arising from the CBLI Development Activities. GPI shall
have the right to cross-reference all such data and information in any of GPI’s
regulatory filing for the GPI products outside of the CBLI Field.


4.2 Commercialization of Covered Product(s). CBLI shall be solely responsible
for carrying out, at its expense, all activities relating to Commercialization
of Covered Product(s) in the CBLI Field in the Territory.


4.3 Reserved.


4.4 Reserved.


4.5 Regulatory Filings in the CBLI Field. (a) CBLI shall prepare all Regulatory
Filings for the Covered Product(s) in the CBLI Field in the Territory. CBLI
shall ensure that all such Regulatory Filings conform strictly to all Applicable
Laws. In the preparation of such Regulatory Filings, CBLI shall have the right
to cross-reference data in the Regulatory Filings of GPI or its Affiliates for
the Covered Product(s) in indications in the CBLI Field. CBLI shall ensure that
all clinical and other data or information submitted by CBLI to GPI in
connection with the CBLI Development Activities is complete and accurate in all
respects.


(b) CBLI shall submit to GPI each proposed Regulatory Filing prepared as
provided under Section 4.5(a) for GPI’s comments and review. GPI shall notify
CBLI in writing of any GPI’s proposed modifications to such Regulatory Filing as
soon as reasonably practicable after GPI’s receipt of such filing, and CBLI may
implement such proposed modifications as soon as reasonably practicable;
provided that CBLI shall be required to implement any proposed modification that
GPI determines, in its reasonable judgment, based on specific and verifiable
information that the comments are addressed to an unacceptable safety or
regulatory risk associated with the Development or Commercialization of the
Covered Product in the CBLI Field (including, without limitation, where a
Regulatory Filing for the Covered Product in the CBLI Field in the Territory
will adversely affect the then existing Regulatory Approval of a GPI product or
then pending Regulatory Filings for approval of a GPI Product in an indication).


(c) CBLI will file in its own name, all Regulatory Filings finalized in
accordance with Section 4.5(b) with the proper Regulatory Authority. CBLI shall
provide to GPI copies (which may be wholly or partly in electronic form) of all
Regulatory Filings for the Covered Product(s) in the CBLI Field submitted to
Regulatory Authorities in the Territory within a reasonable time following the
filing thereof.


4.6 Interactions with Clinical or Regulatory Authorities. CBLI shall establish
and be responsible for interacting with all independent review boards and the
Regulatory Authorities with respect to the Covered Product(s) in the CBLI Field.
CBLI shall provide GPI reasonable advance written notice of meetings and
conference telephone calls with any Regulatory Authority related to the Covered
Product(s) in the CBLI Field in the Territory, and CBLI shall use Commercially
Reasonable Efforts to invite one senior regulatory executive of GPI to attend
meetings with such Regulatory Authorities as a silent observer, if and to the
extent permitted by the relevant Regulatory Authority.







--------------------------------------------------------------------------------





4.7 Ownership of Regulatory Approvals and Data. As between the parties, CBLI
shall own and maintain all Regulatory Filings and all Regulatory Approvals that
relate to the Covered Product(s) in the CBLI Field in the Territory and shall
own all clinical and other data arising in the Development, which data shall be
deemed to be CBLI Know-How.


4.8 Adverse Event Reporting. Each party shall promptly inform the other party of
any adverse safety information or data affecting the Covered Product(s).


4.9 Standards of Conduct. The parties shall use Commercially Reasonable Efforts
to perform or shall use Commercially Reasonable Efforts to ensure that its Third
Party contractors perform, all regulatory activities in good scientific manner
and in compliance with Applicable Laws.




5. MANUFACTURE AND SUPPLY
5.1 Clinical Supply from GPI. (a) Subject to the provisions of Section 4.1, in
case where GPI has sufficient stock of Royalty-Bearing Product GPI shall use its
Commercially Reasonable Efforts to supply to CBLI, at no surcharge, the number
of units of Royalty-Bearing Product that it has available for clinical trials of
the Covered Product that are sponsored by CBLI and necessary to file a BLA for
the Covered Product in the CBLI Field in the Territory. At CBLI’s request GPI
shall use its Commercially Reasonable Efforts to allow CBLI to contract
manufacture of Royalty-Bearing Product at the facilities manufacturing with no
additional surcharge.


5.2 Commercial Supply. The parties will use Commercially Reasonable Efforts to
determine whether GPI or CBLI or a Third Party should be responsible for
manufacture of commercial supply of Covered Product using the procedures
specified in Section 5 of the License Agreement effective on the Effective Date
between the parties.




5A. COMMERCIALIZATION OF CERTAIN PRODUCTS BY CBLI
5A.1 Covered Products. If CBLI Commercializes a Covered Product in the CBLI
Field, then CBLI shall pay GPI royalties and milestones in accordance with the
provisions of this Section 5A.


5A.2 Royalties. (a) CBLI shall pay GPI a royalty equal to two percent (2%) of
Net Sales of the Covered Product in the CBLI Field in each calendar year
commencing with the First Commercial Sale of such Covered Product in any country
in the Territory and ending upon the last day of the last Royalty Term for such
Covered Product in such country.


(b) If CBLI, in its reasonable judgment, elects to enter into a license with one
or more Third Parties for patented technology to avoid infringement by a Covered
Product or the manufacture of a Covered Product of such Third Party patent(s)
(each such license, a “Required Third Party License”) and CBLI owes any payment
obligation to such Third Party under the Required Third Party License, then CBLI
may, beginning from the date that CBLI first makes or incurs any such payments,
deduct the amount of such payments in any calendar quarter from the royalties
payable hereunder to GPI in such calendar quarter; provided, that the royalties
payable to GPI by CBLI shall not be reduced by more than fifty percent (50%) of
the amount otherwise due in any calendar quarter; and provided, further that any
amounts not deducted in any calendar quarter shall be deducted against amounts
due in the next applicable calendar quarter and so on until the full amount that
CBLI is entitled to deduct from royalties payable to GPI hereunder is fully
deducted, whether before or after the termination of this Agreement (it being
understood that in no event shall GPI be obligated to pay such amounts to CBLI
other than in the form of a deduction against amounts due under this Section
5A.2(b).


(c) Royalties shall be payable under Section 5A.2(a) for the applicable Royalty
Term. “Royalty Term” means, with respect to each Covered Product in each country
in the Territory, the period beginning on the date of First Commercial Sale of
such Covered Product in the CBLI Field in such country and ending on the
expiration of the last to expire Valid Claim of the CBLI Patent Rights in a
Major Market Country that Covers the composition of matter of the Covered
Product.


5A.3 Development Milestones. (a) CBLI shall pay each of the following payments
to GPI upon achievement of each of the following events with respect to the
Covered Product in the CBLI Field:





--------------------------------------------------------------------------------







(A) For indications limited to biodefense uses (i.e., prevention or treatment of
Acute Radiation Syndrome):
(i)
Upon the allowance by the FDA of an IND filing for a Covered Product that is
necessary to file a BLA in respect of the Covered Product in the CBLI Field,
CBLI shall pay GPI fifty thousand U.S. dollars ($50,000).

(ii)
Upon the first (1st) administration or dosing of the Covered Product in the
first Phase II Clinical Trial for the Covered Product for U.S. Regulatory
Approval, CBLI will pay GPI one hundred thousand U.S. dollars ($100,000).

(iii)
Upon acceptance for review by the FDA of the first BLA filing for the Covered
Product for the manufacture and sale of the Covered Product in the U.S. in the
CBLI Field, CBLI will pay GPI three hundred fifty thousand U.S. dollars
($350,000).

(iv)
Upon approval of the first BLA filing for the Covered Product for the
manufacturing and sale of the Covered Product in the U.S. in the CBLI Field,
CBLI will pay GPI one million U.S. dollars ($1,000,000).



(B) For all other indications:
(i)
Upon the allowance by the FDA of an IND filing for a Covered Product that is
necessary to file a BLA in respect of the Covered Product in the CBLI Field in
the Territory, CBLI shall pay GPI fifty thousand U.S. dollars ($50,000).

(ii)
Upon the first (1st) administration or dosing of the Covered Product in the
first Phase II Clinical Trial for the Covered Product for U.S. Regulatory
Approval in the CBLI Field, CBLI will pay GPI two hundred fifty thousand U.S.
dollars ($250,000).

(iii)
Upon the first (1st) administration or dosing of the Covered Product in the
first Phase III Clinical Trial for the Covered Product for U.S. Regulatory
Approval in the CBLI Field, CBLI will pay GPI seven hundred thousand U.S.
dollars ($700,000).

(iv)
Upon acceptance for review by the FDA of the first BLA filing for the Covered
Product for the manufacture and sale of the Covered Product in the U.S. in the
CBLI Field, CBLI will pay GPI one million five hundred thousand U.S. dollars
($1,500,000).

(v)
Upon approval of the first BLA filing for the CBLI Royalty-Bearing Product for
the manufacturing and sale of the CBLI Royalty-Bearing Product in the U.S. in
the CBLI Field, CBLI will pay GPI four million U.S. dollars ($4,000,000).



(b) Each milestone payment identified in Section 5A.3(a)(A)(i)-(iv) and each
milestone payment identified in Section 5A.3(a)(B)(i)-(v), respectively, shall
be payable for the first Covered Product that achieves the applicable milestone
regardless of the number of CBLI Royalty-Bearing Products that achieve such
milestone; provided that if a particular Covered Product does not achieve any
milestone(s), such non-achieved milestones shall be paid on any subsequent CBLI
Royalty-Bearing Product that achieves such milestone. On the date any one
milestone set forth above is achieved, all lower numbered unachieved milestones
shall be deemed to have been achieved and shall be paid (except to the extent
they have been previously paid). CBLI shall provide GPI with prompt written
notice upon each occurrence of a milestone event, but in no event will such
notice be given to GPI later than thirty (30) days after CBLI becomes aware of
the achievement of any milestone and promptly after the receipt of such notice,
GPI shall issue an invoice to CBLI. Each milestone will be paid within sixty
(60) days following the receipt by CBLI of invoice from GPI.


5A.4 Reserved.


5A.5 Remittance. (a) Royalty payments shall be made by CBLI within sixty (60)
days after the end of each calendar quarter in which Net Sales occur, commencing
with the calendar quarter in which the First Commercial Sale of a Covered
Product occurs (the “Royalty Payment”). Within ninety (90) days after the end of
each calendar quarter, commencing with the calendar quarter in which the First
Commercial Sale of a Covered Product occurs, CBLI shall deliver to GPI a written
report with respect to such calendar quarter stating the Net Sales, a top line
summary of the deductions taken from gross sales (in each case on a
country-by-country basis) and total Net Sales of the Covered Product sold by
CBLI, its Affiliates or sublicensees during such quarter in U.S. dollars (the
“Payment Report”). In each country where Net Sales have occurred in a currency
other than U.S. dollars, such Net Sales will be converted to U.S. dollars at the
end of the applicable calendar quarter using the quarter end rate of exchange.
The rate of exchange to be used in computing the amount of currency equivalent
in U.S. dollars under this Agreement will be made in





--------------------------------------------------------------------------------





accordance with CBLI’s policy for foreign exchange used for financial reporting
purpose in accordance with IFRS. Royalties will be calculated based on the
Payment Report.


(b) In the event that any payment due either party under this Agreement is not
made when due, the amount due shall accrue interest beginning on the fifth (5th)
day following the final date on which such payment was due, calculated at the
annual rate equal to the prime interest rate reported in the Wall Street Journal
(Eastern U.S. Edition) for the due date, or, if lower, the maximum rate
permitted by law, calculated from the due date until paid in full. Such payment
when made shall be accompanied by all interest so accrued. Said interest and the
payment and acceptance thereof shall not negate or waive the right of the party
to whom payment is due to any other remedy, legal or equitable, to which it may
be entitled because of the delinquency of the payment.


(c) If at any time legal restrictions within any country in the Territory
prevent the conversion of the local currency and such currency cannot be removed
from such country such that prompt remittance by the party owing a royalty of
any royalties owed in respect of sales in such country is prevented, the party
owing a royalty shall make payment through any lawful means or methods that may
be available as such party shall reasonably determine. If royalties in any
country cannot be remitted within three (3) months after the end of the relevant
royalty period, then the party owing a royalty shall pay the other party in the
local currency of such country by deposit of the relevant royalties in a bank
account in such country designated by the other party.


5A.6 Audits. (a) During the term of the Agreement and for a period of three (3)
years thereafter, CBLI, its Affiliates or sublicensees will keep complete and
accurate records in sufficient detail to permit GPI to confirm the completeness
and accuracy of the information presented in each Payment Report and all
payments due hereunder. CBLI, its Affiliates or sublicensees will permit an
independent, certified public accountant selected by GPI and reasonably
acceptable to CBLI, which acceptance will not be unreasonably withheld or
delayed (the “Auditor”) to audit or inspect those records of CBLI that relate to
Net Sales and Payment Reports for one or more annual periods, for the sole
purpose of verifying the: (i) accuracy of the Payment Reports required under
Section 5A.5 and royalties and other payments payable in U.S. dollars which will
have accrued hereunder in respect of Net Sales for the period under review; and
(ii) withholding taxes, if any, required by law to be deducted as a payment by
CBLI in respect of such Net Sales. Such inspection will be conducted during
CBLI’s normal business hours at such place where such records are customarily
kept, no more than once in any twelve (12) month period and upon at least sixty
(60) days prior written notice by GPI to CBLI. The Auditor will execute a
reasonable written confidentiality agreement with CBLI and will disclose to GPI
only the amount and accuracy of payments reported and actually paid or otherwise
payable under this Agreement and the specific details concerning any
discrepancies. The Auditor will send a copy of the report to CBLI at the same
time it is sent to GPI.


(b) In the event that the Auditor concludes that additional royalties were
required for the annual period under review, the additional Royalty Payment will
be paid within thirty (30) days of the date the Auditor delivers its report to
the parties so concluding that such payments were underpaid, and excess
royalties paid will be reimbursed to CBLI by GPI within thirty (30) days. The
payment of additional royalties to GPI shall bear interest as described in
Section 5A.5(b). The fees charged by the Auditor will be paid by GPI unless the
audit discloses an underpayment of royalties paid or payable by CBLI for the
annual period under review by more than five percent (5%) of the amount due, in
which case CBLI shall pay (or reimburse GPI for) the reasonable fees and
expenses charged by the Auditor.


5A.7 Taxes. (a) The parties acknowledge and agree that it is their mutual
objective and intent to appropriately calculate, to the extent feasible and
legal, taxes payable with respect to their collaborative efforts under this
Agreement and that they shall use all commercially reasonable efforts to
cooperate and coordinate with each other to achieve such objective.


(b) A party receiving a payment pursuant to this Section 5A shall pay any and
all taxes levied on such payment. If Applicable Laws require that taxes be
deducted and withheld from a payment made pursuant to this Section 5A, the
remitting party shall: (1) deduct those taxes from the payment; (2) pay the
taxes to the proper taxing authority; and (3) send evidence of the obligation
together with proof of payment to the other party within sixty (60) days
following that payment.


(c) A party receiving a payment pursuant to this Section 5A, shall provide the
remitting party appropriate certification from relevant revenue authorities that
such party is a tax resident of that jurisdiction, if such receiving party
wishes to





--------------------------------------------------------------------------------





claim the benefits of an income tax treaty to which that jurisdiction is a
party. Upon the receipt thereof, any deduction and withholding of taxes shall be
made at the appropriate treaty tax rate.


(d) Either party may, at its own expense, protest any assessment, proposed
assessment, or other claim by any Governmental Authority for any additional
amount of taxes, interest or penalties or seek a refund of such amounts paid if
permitted to do so by Applicable Laws. The parties shall reasonably cooperate
with each other in any protest by providing records and such additional
information as may reasonably be necessary for a party to pursue such protest.




6. PATENT matters


6.1 Patent Prosecution. (a) Reserved.


(b) Reserved.


(c) GPI shall have the sole right, but not the obligation, to prepare, file,
prosecute, and maintain each of (i) the Patent Rights listed on Schedule A and
Schedule B, that are assigned to GPI pursuant to Section 2.1(a). GPI shall be
solely responsible for costs associated with the Patent Rights listed on
Schedule A and Schedule B. GPI shall promptly furnish or have furnished to CBLI
copies of all patents, patent applications, substantive patent office actions,
and substantive responses received or filed in connection with such applications
for the Patent Rights listed on Schedule A and Schedule B, at least thirty (30)
days before filing or mailing, as the case may be, and use reasonable efforts to
solicit CBLI’s advice and review of the Patent Rights listed on Schedule A and
Schedule B and material prosecution matters related thereto in reasonable time
prior to filing thereof, and GPI shall consider in good faith CBLI’s reasonable
comments and suggestions related thereto; provided that nothing herein shall
obligate GPI to adopt or follow such comments or suggestions. If reasonably
necessary, CBLI shall cooperate in the preparation, filing, prosecution and
maintenance of the Patent Rights listed on Schedule A and Schedule B (at GPI’s
expense).


(d) The parties will cooperate with one another in connection with any request
for patent term extension under 35 U.S.C. §156 in the U.S., or analogous
statutes or regulations in other jurisdictions in the Territory, for patents
relating to Covered Products.


6.2 Enforcement. (a) If either party learns of any actual or threatened
infringement or misappropriation or any attack on the validity or enforceability
by a Third Party with respect to Assigned Technology anywhere in the Territory,
such party shall promptly notify the other party and shall provide such other
party with available evidence of such events.


(b) GPI shall have the first option to pursue any enforcement or defense of the
Assigned Technology against infringement or misappropriation, including defense
against a declaratory judgment action alleging invalidity or non-infringement of
any of the Assigned Technology, Joint Program Intellectual Property and Joint
Patent Rights; provided, that GPI pays all costs and expenses related to the
same, keeps CBLI reasonably informed of its progress and provides CBLI with
copies of any substantive documents related to such proceedings and reasonable
notice of all such proceedings. GPI’s costs and expenses in prosecuting or
defending such matters shall be subject to expense allocation (and
reimbursement, if any) in accordance with Section 6.2(e). GPI shall notify CBLI
of its decision to exercise its right to enforce or defend the Assigned
Technology as soon as possible, but not later than sixty (60) days following its
discovery or receipt of notice of the alleged infringement or misappropriation.


(c) If (i) GPI notifies CBLI that it will not enforce any Assigned Technology;
(ii) GPI has exhausted all legal appeals with respect to causing the alleged
infringement or misappropriation to cease or causing the person alleging the
infringement or misappropriation to forebear, (iii) GPI fails to bring an
infringement or misappropriation action within one hundred twenty (120) days
following its discovery or receipt of notice of the alleged infringement or
misappropriation or (iv) GPI is not diligently pursuing an infringement or
misappropriation action or diligently defending the validity or enforceability
of Assigned Technology, then CBLI shall have the right to pursue the alleged
infringer or party responsible for the alleged misappropriation or take control
of any action initiated by, or being defended by, GPI at CBLI’s own expense
solely with respect to the CBLI Field. Notwithstanding the foregoing, if GPI has
not initiated an infringement or misappropriation action as described under
(iii) above, or ceased to pursue





--------------------------------------------------------------------------------





such action, on the advice of outside patent counsel, then CBLI agrees not to
initiate such an action without GPI’s prior consent not to be unreasonably
withheld or delayed (with the determination of reasonableness taking into
account the costs of such litigation, its likelihood for success, the potential
damages or settlement recovery, and the potential for exposure to counterclaims
and defenses against GPI with respect to the applicable Covered Product). In any
such case, GPI will, wherever possible under Applicable Law, substitute CBLI as
party plaintiff for purposes of pursuing any alleged infringer or party
responsible for the alleged misappropriation, or as defendant for defending any
Assigned Technology.


(d) Any recovery of damages or other sums recovered in a proceeding or action
with regard to Assigned Technology handled by a party pursuant to Section 6.2(b)
or Section 6.2(c) shall be applied first in satisfaction of any unreimbursed
expenses and legal fees of the party bringing or defending the proceeding or
action (the “Acting Party”) and next, if applicable, in satisfaction of the
costs and expenses incurred by the other party in connection therewith,
including reasonable attorneys’ fees involved in the prosecution and/or defense
of any proceeding or action and, if after such reimbursement any funds shall
remain from such damages or other sums recovered, the remaining recovery shall
be retained one hundred percent (100%) by the Acting Party. No settlement,
consent judgment or other voluntary final disposition of any suit regarding
Assigned Technology may be entered into without the consent of the other party,
which consent shall not be unreasonably withheld.


(e) In any infringement or misappropriation suit that either party may institute
to enforce Assigned Technology or in any declaratory judgment action alleging
invalidity, non‑infringement or non-misappropriation of any Assigned Technology
brought against CBLI or GPI, the other party shall, at the request and expense
of the party initiating or defending the suit or action, cooperate and assist in
all reasonable respects, having its employees testify when requested and making
available relevant records, papers, information, specimens and the like. In
addition, upon the reasonable request of the party instituting an action under
Section 6.2(a) or Section 6.2(b), or if required by Applicable Law, the other
party shall join such action and shall be represented using counsel of its own
choice, at the requesting party’s expense; provided, that if GPI does not
initiate an action hereunder on the advice of outside patent counsel, then CBLI
may not require GPI to join such action but CBLI may have GPI join such action
as an involuntary party, but GPI shall not be required to participate in such
action.


(f) CBLI shall have the first option to pursue any enforcement or defense of
Assigned Technology licensed to it by GPI under Section 2.1(b), against
infringement or misappropriation solely within the CBLI Field, including defense
against a declaratory judgment action alleging invalidity or non-infringement
the Assigned Technology; provided, that CBLI pays all costs and expenses related
to the same, keeps GPI reasonably informed of its progress and provides GPI with
copies of any substantive documents related to such proceedings and reasonable
notice of all such proceedings. CBLI’s costs and expenses in prosecuting or
defending such matters shall be subject to expense allocation (and
reimbursement, if any) in accordance with Section 6.2(e). CBLI shall notify GPI
of its decision to exercise its right to enforce or defend Assigned Technology,
Joint Program Intellectual Property or Joint Patent Rights within the CBLI Field
as soon as possible, but not later than sixty (60) days following its discovery
or receipt of notice of the alleged infringement. The provisions of Section 6(c)
shall apply to any enforcement matter by CBLI under this Section 6.2(f), with
all references in Section 6.2(c) to GPI being deemed references to CBLI, all
references in Section 6.2(c) to CBLI being deemed references to GPI, and all
references in Section 6.2(c) to Assigned Technology being deemed references to
Assigned Technology licensed to CBLI by GPI under Section 2.1(b). The provisions
of Section 6(d) shall apply to any enforcement matter by CBLI under this Section
6.2(f), with all references in Section 6.2(d) to GPI being deemed references to
CBLI, all references in Section 6.2(d) to CBLI being deemed references to GPI,
all references in Section 6.2(d) to Assigned Technology being deemed references
to Assigned Technology licensed to CBLI by GPI under Section 2.1(b) within the
CBLI Field.


(g) Notwithstanding any provisions of this Section 6.2 to the contrary, each
party shall promptly give written notice to the other of any filing of which it
becomes aware, for regulatory approval of a generic form of the Covered Product
if such filing becomes permissible in any country of the Territory during the
term of this Agreement. GPI shall then have the right to bring such an
infringement action, in its discretion and at its own expense, in its own name
and/or in the name of CBLI using the procedure set forth in Section 6.2(b). If
GPI does not wish to bring such action it shall notify CBLI promptly, in such a
manner as to not prejudice such infringement action, and CBLI may bring such
action using the procedure set forth in Section 6.2(c). For the avoidance of
doubt, if GPI does not initiate an infringement





--------------------------------------------------------------------------------





action hereunder on the advice of outside patent counsel, then CBLI agrees not
to (and shall cause, to the extent CBLI has the legally enforceable right to do
so, its licensor(s) not to) initiate such an action without GPI’s prior consent
not to be unreasonably withheld or delayed.




7. Confidentiality
7.1 Confidentiality. (a) During the term of this Agreement and for five (5)
years thereafter, each party (i) shall maintain in confidence all Confidential
Information of the other party; (ii) shall not use such Confidential Information
for any purpose except as permitted by this Agreement; and (iii) shall not
disclose such Confidential Information to anyone other than those of its
Affiliates, sublicensees, prospective sublicensees, officers, directors,
employees, consultants, agents or subcontractors who are bound by written
obligations of nondisclosure and non-use no less stringent than those set forth
in this Section 7 and to whom such disclosure is reasonably necessary or useful
in connection with such party’s activities as contemplated in this Agreement.
Each party shall ensure that such party’s Affiliates, sublicensees, prospective
sublicensees, officers, directors, employees, consultants, agents and
subcontractors comply with these obligations. Each party shall notify the other
promptly on discovery of any unauthorized use or disclosure of the other’s
Confidential Information, including, without limitation, the other’s trade
secrets or proprietary information.


(b) Notwithstanding the provisions of Section 7.1(a), a party receiving
Confidential Information (the “Recipient”) may disclose Confidential Information
to the extent such disclosure is (i) made in response to a valid and final order
or subpoena of a court of competent jurisdiction or other governmental body of a
country or any political subdivision thereof of competent jurisdiction;
provided, that Recipient provides the other party with prior written notice of
such disclosure (if practicable) in order to permit the other party to seek a
protective order or other confidential treatment of such Confidential
Information; and provided further that any Confidential Information so disclosed
will be limited to that information that is legally required to be disclosed in
such response to such court or governmental order or subpoena; (ii) otherwise
required by Applicable Laws; provided, that Recipient provides the other party
with prior written notice of such disclosure (if practicable) in order to permit
the other party to seek a protective order or confidential treatment of such
Confidential Information; and provided further that any Confidential Information
so disclosed will be limited to that information that is legally required by
Applicable Law to be disclosed; (iii) made by the Recipient to a Regulatory
Authority, as required to conduct Development or obtain or maintain Regulatory
Approvals; provided that reasonable efforts shall be used to ensure confidential
treatment of such Confidential Information; (iv) made by the Recipient to a
Third Party as may be necessary or useful in connection with the Development,
Manufacturing or Commercialization related to the Covered Product; provided the
Third Party is bound by written confidentiality obligations no less protective
that those set forth in this Agreement; (v) made by Recipient to a U.S. or
foreign tax authority to the extent legally required by Applicable Laws to be
disclosed; (vi) made by Recipient to its representatives or to third parties in
connection with sublicensing or financing activities of the Recipient; provided
that the Third Party is bound by written confidentiality obligations no less
protective that those set forth in this Agreement; (vii) made by Recipient or
any of its representatives in the filing or publication of Patent Rights
relating to the Covered Product to the extent such disclosure in the filing or
publication of Patent Rights is reasonably necessary for support of the Patent
Rights; (viii) made by Recipient to comply with Applicable Laws related to
securities laws disclosure requirements or any disclosure requirements of any
applicable stock market or securities exchange; or (ix) made by Recipient in
compliance with Section 7.3.


7.2 Publications. (a) Each party recognizes the mutual interest in obtaining
valid patent protection and in protecting business interests and trade secret
information. Consequently, except for disclosures permitted pursuant to Section
7.1(b), if a party wishes to make a publication containing (i) any CBLI
Intellectual Property or subject of CBLI Patent Rights, or (ii) any GPI
Intellectual Property or subject of GPI Patent Rights, the party disclosing or
submitting such proposed publication (“Submitting Party”) shall send the other
party (“Responding Party”) by expedited delivery a copy of the proposed
publication to be submitted and shall allow the Responding Party a reasonable
time period (but no more than sixty (60) days from the date of confirmed
receipt) in which to determine whether the proposed publication contains subject
matter for which patent protection should be sought (prior to publication of
such proposed publication) for the purpose of protecting an invention, or
whether the proposed publication contains Confidential Information of the
Responding Party. Following the expiration of applicable time period for review,
the Submitting Party shall be





--------------------------------------------------------------------------------





free to submit such proposed publication for publication and publish or
otherwise disclose to the public such scientific or clinical results, subject to
the procedures set forth in Section 7.2(b).


(b) If the Responding Party believes that the subject matter of the proposed
publication contains Confidential Information or a patentable invention of the
Responding Party, then prior to the expiration of the applicable time period for
review, the Responding Party shall notify the Submitting Party in writing of its
determination that such proposed publication contains such information or
subject matter for which patent protection should be sought. On receipt of such
written notice from the Responding Party, the Submitting Party shall delay
public disclosure of such information or submission of the proposed publication
for an additional period of ninety (90) days to permit preparation and filing of
a patent application on the disclosed subject matter. The Submitting Party shall
thereafter be free to publish or disclose such information, except that the
Submitting Party may not disclose any Confidential Information of the Responding
Party in violation of Sections 7.1 and 7.2; provided that the parties shall use
reasonable efforts to provide scientifically meaningful equivalent information
that is not Confidential Information for use in such disclosure.


7.3 Publicity. No public announcement or disclosure may be made by any party
with respect to the subject matter of this Agreement without the prior written
consent of the other party; provided, that the provisions of this Section 7.3
will not prohibit (a) any disclosure required by any applicable legal
requirement, including any legal requirement or listing standard of any exchange
or quotation system on which the disclosing parties securities are listed or
traded or to be listed or traded (in which case the disclosing party will
provide the other party with the opportunity to review in advance the disclosure
and to contest the same, including reasonable opportunity to seek a protective
order or to seek confidential treatment of such disclosures under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended), (b) any disclosure made in
connection with the enforcement of any right or remedy relating to this
Agreement, (c) any disclosure made by CBLI or GPI to their respective employees,
collaborators, licensors, licensees, contract research organizations, business
partners, investors, potential investors, lenders and potential lenders provided
the person receiving the disclosure has undertaken a confidentiality obligation
to CBLI or GPI, as the case may be, substantially similar to the confidentiality
obligations the parties have undertaken to each other under this Agreement, or
(d) any disclosure made pursuant to a press release in a form mutually agreed to
by the parties (or any other subsequent disclosure containing substantially
similar information).




8. REPRESENTATIONS AND WARRANTIES.


8.1 Authorization; Enforceability. Each of GPI and CBLI represent and warrant to
the other that, as of the Effective Date: (a) it is a corporation duly organized
and validly existing under the laws of its jurisdiction of organization and has
all requisite power and authority to enter into this Agreement; (b) it is duly
authorized by all requisite action to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby, and that the
same do not conflict or cause a default with respect to such party’s obligations
under any other agreement; (c)  it has duly executed and delivered this
Agreement; (d) it is authorized to disclose any and all Confidential Information
made available to the other party pursuant to this Agreement; and (e) it will
comply at all times with the provisions of the Generic Drug Enforcement Act of
1992 and upon request will certify in writing to the other party that neither
it, its employees nor any person providing services for such party under this
Agreement has been debarred under the provisions of such act.


8.2 Additional Representations, Warranties and Covenants of CBLI. CBLI further
represents and warrants to GPI as follows:


(a) CBLI has no knowledge as of the Effective Date of any claims, judgments or
settlements against CBLI or its licensor(s) pending, or threatened, that
invalidate or seek to invalidate the CBLI Patent Rights. CBLI has no knowledge
of any pending litigation against CBLI or any Affiliate of CBLI or any licensor
of CBLI that alleges that any of CBLI’s activities relating to the Covered
Product have violated the intellectual property rights of any Third Party (nor
has it received any written communication threatening such litigation).


(b) CBLI has not previously assigned, transferred, conveyed or otherwise
encumbered and will not assign, transfer, convey or otherwise encumber its
right, title and interest in the Assigned Technology in a manner inconsistent
with





--------------------------------------------------------------------------------





the terms hereof. There is and will be no agreement to which CBLI is a party and
by which it is bound that would conflict with or be breached by CBLI granting
GPI the licenses in Section 2.1.


As used in this Section 8.2, “Knowledge” means to the actual knowledge of a
director, an officer or employee of CBLI.


8.3 Disclaimers. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN SECTIONS
8.1-8.2, NeITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING ANY WARRANTY OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, ARISING FROM A COURSE OF DEALING,
USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.


(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF CBLI AND GPI EXTEND ONLY TO
THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST
SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS
9.2-9.3.




9. RISK ALLOCATION


9.1 Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 7.1 and except as otherwise provided in sections 9.2 and 9.3 WITH
RESPECT TO third party claims, IN NO EVENT SHALL either party be liable TO THE
OTHER for LOST PROFITS OR SAVINGS OR FOR ANY indirect, incidental,
consequential, special, PUNITIVE or exemplary damages IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, however caused,
under any theory of liability.


9.2 Third Party Claims. Subject to the provisions of Section 9.4, each of GPI
and CBLI (each, in such capacity, the “Indemnifying Party”) will defend,
indemnify and hold harmless the other party, its subsidiaries, parent
corporations, Affiliates, officers, directors, partners, members, shareholders,
employees, agents, and their successors and assigns (each, in such capacity, a
“Indemnified Party”) from and against any claim, suit, demand, loss, damage,
expense (including reasonable attorneys’ fees of Indemnified Party(ies) and
those that may be asserted by a Third Party) or liability including claims for
death or personal injury (collectively, “Losses”) imposed upon the Indemnified
Party(ies) by any Third Party arising from or related to: (a) any material
breach of the Indemnifying Party’s representations and warranties (and
covenants) under this Agreement; or (b) any negligence or intentional misconduct
by the Indemnifying Party (or its employees, agents, representatives,
Affiliates, licensees, sublicensees or distributors) in performing its
obligations under this Agreement; or (c) the labeling, packaging, package
insert, other materials or promotional claims with respect to any Covered
Product or the Manufacture, Commercialization, use or other disposition of such
Covered Product by the Indemnifying Party or by an Affiliate, licensee,
sublicensee, distributor or agent of the Indemnifying Party. The foregoing
indemnification action shall not apply in the event and to the extent that such
Losses arose as a result of any Indemnified Party’s negligence, intentional
misconduct or breach of this Agreement.


9.3 Reserved


9.4 Procedure. To receive the benefit of indemnification under Section 9.2, the
Indemnified Party must (a) promptly notify the Indemnifying Party of a claim or
suit; provided, that failure to give such notice shall not relieve Indemnifying
Party of its indemnification obligations except where, and solely to the extent
that, such failure actually and materially prejudices the rights of Indemnifying
Party; (b) provide reasonable cooperation to the Indemnifying Party (and its
insurer), as reasonably requested, at Indemnifying Party’s cost and expense; and
(c) tender to the Indemnifying Party (and its insurer) full authority to defend
or settle the claim or suit; provided that no settlement requiring any admission
by the CBLI Indemnified Party or that imposes any obligation on the Indemnified
Party shall be made without the Indemnified Party’s consent. Neither party has
any obligation to indemnify the other party in connection with any settlement
made without the Indemnifying Party’s written consent. The Indemnified Party has
the right to participate at its own expense in the claim or suit and in
selecting counsel therefor.







--------------------------------------------------------------------------------





9.5 Insurance. Not later than thirty (30) days before the date on which GPI or
any Affiliate or sublicensee of GPI, or CBLI or any Affiliate or sublicensee of
CBI shall, on a commercial basis, make, use, or sell any Covered Products, and
at all times thereafter until the expiration of all applicable statutes of
limitation pertaining to any such manufacture, marketing, possession, use, sale
of other disposition of any Covered Products, GPI will, at its expense, and CBLI
will, at its expense, obtain and maintain in full force and effect,
comprehensive general liability insurance, including product liability insurance
and clinical trial insurance with a minimum coverage of $5,000,000 per
occurrence and $5,000,000 annual aggregate. Such insurance shall name the other
party as an additional insured and shall provide for at least thirty (30) days’
notice to the other party of any cancellation or termination. Notwithstanding
the foregoing, with the other party’s prior written consent, a party may elect
to self-insure with respect to any insurance coverage it is required to obtain
hereunder as part of a comprehensive self-insurance program adopted by such
party.




10. TERM AND TERMINATION


10.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the expiration of the last to expire Valid Claim of the
CBLI Patent Rights listed on Schedule A and Schedule B, unless sooner terminated
in accordance with Section 10.2.


10.2 Termination. The parties may terminate this Agreement, at any time upon
mutual written agreement of the parties.


10.3 Effect of Termination. (a) In the event the license granted to CBLI under
Section 2.1(b) terminates for any reason, each of GPI’s Third Party sublicensees
at such time shall continue to have the rights and licenses set forth in their
sublicense agreements; provided, that such sublicensee agrees in writing that
(i) GPI is entitled to enforce all relevant provisions directly against such
sublicense and (ii) GPI shall not assume, and shall not be responsible to such
sublicensee for, any representations, warranties or obligations of CBLI to such
sublicensee, other than to permit such sublicensee to exercise any rights to
Covered Products that are sublicensed under such sublicense agreement; and
provided further, that CBLI shall have no liability to GPI for any action or
inaction of the sublicensees under any continuing license to the sublicensee.


(b) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination. Either party’s
liability for any uncontested charges, payments or expenses due to the other
party that accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date.
  
10.4 Survival.  Sections 1, 2.1(a), 2.1(e), 2.2, 4.7, 7, 8, 9, 10.3, 11,
12.1-12.3, and 12.6-12.12 shall survive any termination or expiration of this
Agreement.


10.5 Specific Performance.  The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof or if a party violated the terms of the licenses specified in
Section 2.1, and that the parties shall be entitled to specific performance of
the terms of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity. Each party hereto (a) agrees that it shall not
oppose the granting of such specific performance or relief and (b) hereby
irrevocably waives any requirement for the security or posting of any bond in
connection with such relief.


11. Dispute resolution


11.1 Issue Resolution. Unless otherwise set forth in this Agreement, in the
event of a dispute arising out of, in connection with or under this Agreement
between the parties, including disputes that cannot be resolved by the Joint
Committee, the parties shall refer such dispute to the Parties’ Executive
Officers, and such Executive Officers (or their designee) shall attempt in good
faith to resolve such dispute. If the parties are unable to resolve a given
dispute pursuant to this Section 11.1 within sixty (60) days of referring such
dispute to the Executive Officers, such dispute shall be resolved by binding
arbitration in the manner described in Section 11.2.





--------------------------------------------------------------------------------







11.2 Arbitration. (a) If a party intends to begin an arbitration to resolve a
dispute arising under this Agreement after the provisions of Section 11.1 have
been exhausted, such party shall provide written notice (the “Arbitration
Request”) to the other party of such intention and the issues for resolution.
From the date of the Arbitration Request and until such time as the dispute has
become finally settled, the running of the time periods as to which a party must
cure a breach of this Agreement becomes suspended as to the subject matter of
the dispute. Unless the parties otherwise agree in writing, during the period of
time that any arbitration proceeding is pending under this Agreement, the
parties shall continue to comply with all those terms and provisions of this
Agreement that are not the subject of the pending arbitration proceeding. The
arbitration proceeding shall be conducted in accordance with the Commercial
Arbitration Rules and Supplementary Procedures for Large Complex Disputes of the
American Arbitration Association (the “AAA”) and otherwise as set forth in this
Section 11.2.


(b) Within ten (10) Business Days after the receipt of the Arbitration Request,
the other party may, by written notice, add additional issues for resolution;
provided, that such issues have been subject to Section 11.1 and relate directly
to the matter that is the subject of the applicable Arbitration Request.


(c) The arbitration shall be conducted by one (1) arbitrator selected in
accordance with the AAA Commercial Arbitration Rules and Supplementary
Procedures for Large Complex Disputes as modified below, unless the matter in
dispute has a value of at least $50,000,000 and either party wishes to have the
arbitration conducted by a panel of three (3) arbitrators. The arbitrator(s)
shall be experienced in the subject matter of the Arbitration Request as it
applies to the biotechnology or pharmaceutical business. The parties shall
cooperate to attempt to select the arbitrator(s) by agreement within twenty (20)
days of the initiation of arbitration. If agreement cannot be reached within
such twenty (20) days, then that AAA will submit a list of twenty (20) qualified
arbitrators from which each party shall strike unacceptable entries; provided
that each party shall not strike more than thirty-five percent (35%) of the
names without cause and rank the remaining names. The AAA shall appoint the
arbitrator(s) with the highest combined ranking(s). If these procedures fail to
result in selection of the required number of arbitrators, the AAA shall appoint
the arbitrator(s), allowing each side challenges for cause. The arbitration
shall be held in New York, New York and all proceedings and communications shall
be conducted in English. The parties each use their best efforts to have the
arbitration hearing held as soon as practicable and in any event within sixty
(60) days after the selection of the arbitrator(s). At least five (5) Business
Days prior to the arbitration hearing, each party shall submit to the other
party and the arbitrator(s) a copy of all exhibits on which such party intends
to rely at the hearing, a pre-hearing brief (up to 20 pages), and a proposed
ruling (up to 5 pages). The proposed ruling shall be limited to proposed rulings
and remedies on each issue and shall contain no argument on or analysis of the
facts or issues. Within five (5) Business Days after close of the hearing, each
party may submit a post-hearing brief (up to 5 pages) to the arbitrator(s).


(d) Either party may apply first to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the arbitration matter is
otherwise resolved; provided, that if such party determines that such injunctive
relief cannot be awarded in a timeframe adequate to protect such party’s
interests, then a party may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending
resolution of the arbitration matter pursuant to this Section 11.2. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a party’s compensatory damages. The parties further
agree that the decision of the arbitrators shall be the sole, exclusive and
binding remedy between them regarding determination of arbitration matters
presented.
 
(e) The parties hereby agree that any disputed performance or suspended
performance pending the resolution of an arbitration matter that the arbitrators
determine to be required to be performed by a party must be completed within a
reasonable time period following the final decision of the arbitrators.


(f) Each party shall bear its own attorneys’ fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the arbitrators; provided, however, that the arbitrators shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges and travel expenses), and/or the fees and costs of
the arbitrators.







--------------------------------------------------------------------------------





(g) Except to the extent necessary to confirm an award or decision or as may be
required by Applicable Laws, neither a party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both parties.


(h) The parties agree that, in the event of an arbitration matter involving the
alleged breach of this Agreement, neither party may terminate this Agreement
until resolution of such matter pursuant to this Section 11.2, and any time
period for cure will only commence after such resolution.
  
(i) By agreeing to this binding arbitration provision, the parties understand
that they are waiving certain rights and protections which may otherwise be
available if a dispute between the parties were determined by litigation in
court, including the right to seek or obtain certain types of damages precluded
by this provision, the right to a jury trial, certain rights of appeal, and a
right to invoke formal rules of procedure and evidence.




12. General Provisions


12.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of the State of New York, to the exclusion
of any choice or conflict of laws rule or provision that would result in the
application of the substantive law of any other jurisdiction. Notwithstanding
the foregoing, with respect to any dispute relating to the determination of
scope, validity or enforceability of any Patent Rights, the parties consent to
the exclusive jurisdiction of the federal courts of the United States and the
Applicable Laws of the United States which cause that Patent Right to come into
being. The United Nations Convention on Contracts for the International Sale of
Goods shall not apply to the transactions contemplated by this Agreement.


12.2 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.


12.3 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any Third Party. This Agreement and the relations hereby established
by and between GPI and CBLI do not constitute a partnership, joint venture,
franchise, agency or contract of employment. Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.


12.4 Assignment. Subject to Section 12.6, neither party may assign this
Agreement or any of its rights and obligations under this Agreement without the
prior written consent of the other party; provided, that either party may assign
this Agreement to (a) any Person to which such party transfers all or
substantially all of its assets to which this Agreement relates or with which
such party is consolidated or merged; (b) any Person that owns a majority of the
voting stock of such party; or (c) an Affiliate of the assigning party;
provided, further, that in each instance the assignee expressly assumes all
obligations imposed on the assigning party by this Agreement in writing and the
other party is notified in advance of such assignment. This Agreement shall bind
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.


12.5 Compliance of Anti-bribery. In performing this Agreement, each party and
its director, officer, employee, consultant, contractor and agents of each party
or Affiliates (collectively, “Representatives”) (a) shall not offer to make,
make, promise, authorize or accept any payment or giving anything of value,
including, but not limited to, bribes, either directly or indirectly to any
public official, Regulatory Authority or anyone else for the purpose of
influencing, inducing or rewarding any act, omission or decision in order to
secure an improper advantage, or obtain





--------------------------------------------------------------------------------





or retain business and (b) shall comply with all applicable anti-corruption and
anti-bribery laws and regulations. Each party shall notify the other immediately
upon becoming aware of any breach of its obligations under this Section 12.5.


12.6 Reserved.


12.7 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, or by overnight courier by FedEx or DHL, to the
party to be notified at its address given below, or at any address such party
may designate by prior written notice to the other in accordance with this
Section 12.7. Notice shall be deemed sufficiently given for all purposes upon
the earliest of: (i) the date of delivery if delivered in person; or (ii) if
delivered by overnight courier the next Business Day.


If to GPI:
Genome Protection, Inc.    

73 High Street
Buffalo, New York 14203
Attention: Chairman, Board of Directors


If to CBLI:
Cleveland BioLabs, Inc.

73 High Street
Buffalo, New York 14203
Attention: Chief Executive Officer


12.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.


12.9 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.


12.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires, the word “or” is used in the inclusive sense (and/or) and the word
“including” is used without limitation and means “including without limitation”.


12.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof, including the Confidentiality Agreement
dated May 24, 2018. No representations, inducements, promises or agreements,
whether oral or otherwise, between the parties not contained in this Agreement
shall be of any force or effect. No agreement or understanding extending this
Agreement or varying its terms (including any inconsistent terms in any purchase
order, acknowledgment or similar form) shall be binding upon either party unless
it is in a writing specifically referring to this Agreement and signed by a duly
authorized representative of the applicable party.


12.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.


12.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.







--------------------------------------------------------------------------------





12.14 Further Assurances. Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives as of the Effective Date.




CLEVELAND BIOLABS, INC.                    GENOME PROTECTION, INC.


By: /s/ YAKOV KOGAN                            By: /s/ YAKOV KOGAN
Name: Yakov N. Kogan                            Name: Yakov N. Kogan
Title: Chief Executive Officer
Title: Director





Schedule A    Superentolimod Patents
Schedule B    Entolimod Vaccine Patents







--------------------------------------------------------------------------------





Schedule A


Superentolimod Patents


Title
Jurisdiction
Application Details
Patent Details
Status
Flagellin compositions
Australia
2015296555
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Brazil
BR 11 2017 001796 2
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Canada
2,994,218
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
China
2015800486281
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Eurasia
201790273
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Europe
15 827 248.4
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Hong Kong
17112073.6
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Israel
250334
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
India
201727006743
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Japan
2017504354
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Korea
10-2017-7005615
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
Mexico
MX/a/2017/001279
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
USA
15/329,870
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions
South Africa
2017/01286
Filing Date: 07-29-2015
Priority Date: 07-30-2014
N/A
Pending










--------------------------------------------------------------------------------





Schedule B


Entolimod Vaccine Patents


Title
Jurisdiction
Application Details
Patent Details
Status
Flagellin compositions and uses including effective vaccination
Australia
2015296298
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
Canada
2,994,289
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
China
2015800528424
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
Eurasia
201790294
Filing Date: 07/30/2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
Europe
15 827 000.9
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
Israel
250331
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
Japan
2017504354
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
Mexico
MX/a/2017/001406
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending
Flagellin compositions and uses including effective vaccination
USA
15/500,133
Filing Date: 07-30-2015
Priority Date: 07-30-2014
N/A
Pending












